OPINION

Per Curiam:

In this appeal from an order denying a pretrial petition for habeas corpus, we believe the evidence adduced at the preliminary examination justified the magistrate’s determination *118that there was probable cause to hold appellant for trial. NRS 171.206. See concurring opinion by Zenoff, J., in Franklin v. State, 89 Nev. 382, 389, 513 P.2d 1252, 1257 (1973).
“[W]e are not now doncerned with the prospect that the evidence presently in the record may, by itself, be insufficient to sustain a conviction.” McDonald v. Sheriff, 89 Nev. 326, 327, 512 P.2d 774, 775 (1973).
The order denying habeas relief is affirmed.